DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-25 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 9, 17 is the inclusion of the limitations, “An apparatus to dynamically allocate computational bandwidth for an autonomous driving (AD) vehicle, the apparatus comprising: a communication module for one or more of wireless and landline communication; a central processing unit (CPU) in communication with the communication module, the CPU to receive an indication of a condition requiring a computational analysis, the CPU further comprising: a micromodule to receive the one or more indication and to assign a required performance value and a required response latency value to the received indication; an Orchestrator configured to determine a first performance value and a first response latency for the CPU, the Orchestrator further configured to discover and communicate with an available computational node and to receive from the available computational node a second performance value and a second response latency value; wherein the Orchestrator dynamically determines whether to perform or to delegate the computational analysis as a function of one or more of the required performance value and the required response latency value”, “At least one non-transitory machine-readable medium including instructions to dynamically allocate computational bandwidth for an autonomous driving (AD) vehicle, which when executed, causes one or more processors to: identify a plurality of distributed Artificial Intelligence (AI) nodes associated with the AD vehicle; quantifying a performance value and a response latency value for each identified Al node; synchronize the plurality of Al nodes by communicating the quantified performance value and response latency for each identified Al node to at least one other Al node; receive an indication requiring computation for the AD vehicle and determining a performance value and a latency requirement for the required computation; and delegate the required computation to one of the plurality of distributed Al nodes as a function of the performance value and the response latency of the delegated node” and “A method to dynamically allocate computational bandwidth for an autonomous driving (AD) vehicle, comprising: identifying a plurality of distributed Artificial Intelligence (AI) nodes associated with the AD vehicle; quantifying a performance value and a response latency value for each identified Al node; synchronizing the plurality of Al nodes by communicating the quantified performance value and response latency for each identified Al node to at least one other Al node; receiving an indication requiring computation for the AD vehicle and determining a performance value and a latency requirement for the required computation; and delegating the required computation to one of the plurality of distributed Al nodes as a function of the performance value and the response latency of the delegated node” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SISLEY N KIM/Primary Examiner, Art Unit 2196
12/02/2021